DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 2/4/2021 in which claims 1, 8-9, 11, 14, 16-17, 20-21 have been amended, claim 19 has been canceled.  Thus, the claims 1-18 and 20-22 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, if the driving mode is non-autonomous as per lines 7-8, then switching the driving mode (in line 25) to the non-autonomous driving mode is not relevant.  This renders the claim indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 7, 11-13, 17-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Scofield, U.S. Patent Application No. 2017/0066452 in view of Tsimhoni et al., US Patent Application No. 2016/0026180.
 Regarding claim 1, Scofield discloses a method comprising: 
receiving, via a wireless network and by a computing device and from an on-board navigation device of a vehicle ([0003], the driver alert component serves as on-board navigation device; [0005], driving condition aggregator, identify a current location), vehicle information comprising at least one of 
after receiving the vehicle information, receiving, by the computing device and from the navigation device, an indication of a travel route of the vehicle, and an intended direction of travel on a first segment of the travel route ([0003], a road segment that is to be traveled by the vehicle; [0005], determining a route of the vehicle); 
determining, by the computing device and based on the vehicle information and the intended direction of travel, a risk value corresponding to the first segment; 
determining, by the computing device and based on the risk value, a recommended driving mode, of the one or more driving modes, that should be used when traversing the first segment (abstract, [0004], [0022], [0025]);
prior to the vehicle traversing the first segment, causing output of, to a viewable display associated with the navigation device, the travel route comprising the first segment, along with an indication of the risk value corresponding to the first segment, and a notification that the recommended driving mode should be used when traversing the first segment;
determining, after a predetermined time period, that a driver of the vehicle did not respond to the notification ([0027], the driver is sleeping);
upon determining that the driver did not respond to the notification ([0027], indicate that the driver will be unable to safely assume manual control of the vehicle), automatically modifying a driving mode of the vehicle based on a preset preference, wherein modifying the driving mode includes activating a safety feature in the vehicle and switching the driving mode to the semi-autonomous driving mode or the non-autonomous driving mode; and
updating at least a portion of the notification of the viewable display upon automatically modifying the driving mode.
Scofield does not specifically disclose
determining, by the computing device and based on the vehicle information and the intended direction of travel, a risk value corresponding to the first segment; 
the risk value;
prior to the vehicle traversing the first segment, causing output of, to a viewable display associated with the navigation device, the travel route comprising the first segment, along with an indication of the risk value corresponding to the first segment, and a notification that the recommended driving mode should be used when traversing the first segment;
automatically modifying a driving mode of the vehicle based on a preset preference, wherein modifying the driving mode includes activating a safety feature in the vehicle and switching the driving mode to the semi-autonomous driving mode or the non-autonomous driving mode; and
updating at least a portion of the notification of the viewable display upon automatically modifying the driving mode.
However, Tsimhoni discloses
determining, by the computing device and based on the vehicle information and the intended direction of travel, a risk value corresponding to the first segment ([0027], a value of 0.6; [0028] “sharp turn in rainy conditions”); 
the risk value ([0027]);
prior to the vehicle traversing the first segment, causing output of, to a viewable display associated with the navigation device, the travel route comprising the first segment, along with an indication of the risk value corresponding to the first segment, and a notification that the recommended driving mode should be used when traversing the first segment ([0021] when vehicle 10 approaches this curve; [0027]-[0028]);
automatically modifying a driving mode of the vehicle based on a preset preference, wherein modifying the driving mode includes activating a safety feature in the vehicle and switching the driving mode to the semi-autonomous driving mode or the non-autonomous driving mode ([0020], the high-beam lights may be activated serves as activating a safety feature; [0030] driver tends to turn on or off the high-beam headlights serves as pre-set preference); and
updating at least a portion of the notification of the viewable display upon automatically modifying the driving mode ([0020]-[0021]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the driver to assume manual vehicle control disclosure of Scofield to include the automatically switching the autonomous driving disclosure of Tsimhoni.  The motivation for modifying the disclosure of Scofield would have been to manage risk associated with autonomous driving vehicle.
Regarding claim 2, Scofield discloses 
causing output, to the driver, an indication identifying the first segment ([0025]; where a driver alert warns the driver that the road is icy in a quarter of a mile). 
Regarding claim 4, Scofield discloses 
wherein causing output of the notification comprises causing generation of an audio notification or a visual notification proximate to the driver ([0025]); where the alert provided is an audible or visual alert). 
Regarding claim 7, Scofield discloses 
wherein causing output, to the driver, of the notification is performed when the vehicle is approaching the first segment ([0025]; where the driver alert warns the driver to assume manual vehicle control because the vehicle is approaching icy road conditions in a quarter of a mile). 
Regarding claim 13, Scofield discloses wherein the determining that the non-autonomous driving mode provides less risk of an accident than the autonomous driving mode is based on accident information, geographic information and vehicle operation information associated with the first segment ([0017]-[0018], [0025]).
Regarding claim 22, Tsimhoni discloses
wherein the indication of the risk value corresponding to the first segment comprises an indication of a route risk category corresponding to the first segment, wherein the route risk category comprises one of low, medium and high risk ([0029], high accident areas serve as high risk category).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the driver to assume manual vehicle control disclosure of Scofield to include the automatically switching the autonomous driving disclosure of Tsimhoni.  The motivation for modifying the disclosure of Scofield would have been to manage risk associated with autonomous driving vehicle.
Claims 11-12 and 17-18 are substantially similar to claim 1 and hence rejected on similar grounds.
Claims 3, 10, 16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Scofield in view of Tsimhoni in view of Konrardy et al., U.S Patent No. 9,715,711. 
Regarding claim 3, Scofield and Tsimhoni do not disclose 
determining, after a predetermined period, that the vehicle is operating in an autonomous driving mode; and 
notify a third party that the vehicle continued operating in the autonomous driving mode. 
However, Konrardy teaches: 
determining, after a predetermined period, that the vehicle is operating in an autonomous driving mode (col. 45, lines 17-39; col. 44, lines 19-67; where the suggested optimal feature use includes the vehicle operator disable or discontinue use of one or more autonomous operation features—actual feature use is different from suggested use if actual use is autonomous mode); and 
notify a third party (col. 12, lines 5-11; where the server is an insurance company server for determining risk levels or premium price) that the vehicle continued operating in the autonomous driving mode (col. 45, lines 17-39; col. 44, lines 19-67; where the suggested optimal feature use includes the vehicle operator disable or discontinue use of one or more autonomous operation features—actual feature use is different from suggested use if actual use is autonomous mode). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Scofield and Tsimhoni to include the above-noted disclosure of Konrardy.  The motivation for combining these disclosures would have been for the benefit of causing a change or adjustment to costs or coverage associated with a vehicle insurance policy as taught by Konrardy (col. 45, lines 13-17). 
Regarding claim 10, Scofield and Tsimhoni do not disclose: 
receiving a first indication that an incident has occurred involving the vehicle on the travel route;
receiving a second indication that a driver of the vehicle had been alerted to switch to a manual driving mode prior to the incident;
determining, after a predetermined period, that the driver did not switch to the manual driving mode prior to the incident; 
determining that the driver is at least partially liable, based at least in part on a determination that the vehicle was not operating in the manual driving mode; and 
causing an increase in an insurance cost associated with the driver. 
However, Konrardy teaches: 
receiving a first indication that an incident has occurred involving the vehicle on the travel route (col. 8, lines 55-63);
receiving a second indication that a driver of the vehicle had been alerted to switch to a manual driving mode prior to the incident (col. 45, lines 17-39; col. 44, lines 19-67);
determining, after a predetermined period, that the driver did not switch to the manual driving mode prior to the incident (col. 45, lines 17-39; col. 44, lines 19-67; where the suggested optimal feature use includes the vehicle operator disable or discontinue use of one or more autonomous operation features—actual feature use is different from suggested use if the driver did not respond to the notification); and 
determining that the driver is at least partially liable, based at least in part on a determination that the vehicle was not operating in the manual driving mode (col. 29, lines 50-col. 30, lines 24); and 
causing an increase in an insurance cost associated with the driver (col. 44, lines 48-67; col. 45, lines 1-17; where the suggestion further includes one or more reasons for making a change to the autonomous operation feature such as a reduction in a premium or other policy charge—failure to do so results in a higher premium or other policy charge; col. 45, lines 3-17; col. 29, lines 48-67; where price for a vehicle insurance policy is based upon risk profiles and/or the expected use of the autonomous operation features). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Scofield and Tsimhoni to include the above-noted disclosure of Konrardy.  The motivation for combining these disclosures would have been for the benefit of determining risk and pricing insurance for a vehicle equipped with autonomous or semi-autonomous vehicle technology for controlling the vehicle or assisting a vehicle operator in controlling the vehicle as taught by Konrardy in col. 2, lines 48-59. 
Claims 16 and 20-21 are substantially similar to claims 3 and 10 and hence rejected on similar grounds.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Scofield in view of Tsimhoni in view of Tirone et al., US Patent Application No. 2015/0170287.
Regarding claim 5, Tirone discloses determining a level of autonomous driving mode corresponding to an indicated vehicle control mode and wherein a first party liability is based at least in part on the level ([0044]-[0046]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Scofield and Tsimhoni to include the above-noted disclosure of Tirone.  The motivation for combining these disclosures would have been to process an insurance claim.
Regarding claim 6, Tirone discloses wherein the level of autonomous vehicle implementation comprises a non-autonomous driving mode, a semi-autonomous driving mode, or a fully autonomous driving mode ([0044]-[0046]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Scofield and Tsimhoni to include the above-noted disclosure of Tirone.  The motivation for combining these disclosures would have been to process an insurance claim.
Claims 8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Scofield in view of Tsimhoni in view of Montemerlo et al., U.S Patent No. 8,509,982. 
Regarding claim 14, Scofield discloses: 
receiving, by the computing device and from the navigation device, an indication of a current driving mode, of the one or more driving modes, associated with the vehicle ([0022]).
 Scofield and Tsimhoni do not disclose
determining, after the predetermined time period and based on the indication of the current driving mode, that the driver of the vehicle did not respond to the notification, and that the vehicle is in an autonomous driving mode; and 
upon determining that the vehicle is in the autonomous driving mode, modifying the current driving mode of the vehicle based on the preset preference. 
However, Montemerlo teaches 
determining, after the predetermined time period and based on the indication of the current driving mode, that the driver of the vehicle did not respond to the notification, and that the vehicle is in an autonomous driving mode (col. 11, lines 18-26; where the vehicle is still in an autonomous driving mode if the driver made no input); and
upon determining that the vehicle is in the autonomous driving mode, modifying the current driving mode of the vehicle based on the preset preference (col. 9, lines 40-67). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Scofield and Tsimhoni to include the above-noted disclosure of Montemerlo.  The motivation for combining these disclosures would have been for the benefit of the computer controlling the vehicle through the at least one zone when the driver does not provide input or ignores the zone as taught by Montemerlo (col. 12, lines 18-26; col. 9, lines 51-61). 
Claim 8 is substantially similar to claim 14 and hence rejected on similar grounds.
Regarding claim 15, Scofield and Tsimhoni do not disclose
wherein the determining that the driver did not respond to the notification comprises determining that driver has not taken manual control of the vehicle. 
However, Montemerlo teaches wherein the determining that the driver did not respond to the notification comprises determining that driver has not taken manual control of the vehicle (col. 11, lines 18-26; where the driver has not taken manual control of the vehicle if the driver made no input). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Scofield and Tsimhoni to include the above-noted disclosure of Montemerlo.  The motivation for combining these disclosures would have been for the benefit of the computer controlling the vehicle through the at least one zone if no input is received from the driver as taught by Montemerlo (col. 11, lines 18-26). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Scofield in view of Tsimhoni in view of Montemerlo in view of Konrardy. 
Regarding claim 9, Montemerlo discloses
modifying the travel route to avoid the first segment (col. 9, lines 40-50), causing the vehicle to slow down (col. 9, lines 62-67), causing pretension of seat belts, 
causing control of the vehicle to be passed to another driver remotely, or causing engagement of additional analysis of the first segment. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Scofield and Tsimhoni to include the above-noted disclosure of Montemerlo.  The motivation for combining these disclosures would have been for the benefit of the computer controlling the vehicle through the at least one zone if no input is received from the driver as taught by Montemerlo. 
Konrardy discloses
causing pretension of seat belts, 
causing control of the vehicle to be passed to another driver remotely, or causing engagement of additional analysis of the first segment. 
However, Konrardy discloses
causing pretension of seat belts (col. 7, lines 10-31; where collision preparation is an autonomous vehicle related functionality), 
causing control of the vehicle to be passed to another driver remotely, or causing engagement of additional analysis of the first segment (col. 45, lines 18-39; where, after the suggestion is made and suggested optimal feature use is different from the actual feature use, the method repeats the evaluation and warning steps). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Scofield, Tsimhoni, and Montemerlo to include the above-noted disclosure of Konrardy.  The motivation for combining these disclosures would have been for the benefit of using different types of autonomous or semi-autonomous vehicle related functionality or technology to replace human driver actions as taught by Konrardy (col. 7, lines 10-50).
Response to Arguments
Examiner withdraws 35 U.S.C. 101 rejection of claims 1-18 and 20-22 in view of amendment/argument.
With respect to the rejection of claims 1-18 and 20-22 under 35 U.S.C. 103, Applicant’s arguments are moot in view of new grounds of rejection presented in this office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693